EXHIBIT 10.5

SECOND AMENDED AND RESTATED GUARANTY

SECOND AMENDED AND RESTATED GUARANTY, dated as of December 19, 2013 (as amended,
supplemented, restated or otherwise modified from time to time, this
“Guaranty”), made by CATCHMARK TIMBER TRS, INC. (f/k/a Wells Timberland TRS,
Inc.), a Delaware corporation (the “Guarantor”), in favor of COBANK, ACB, as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the Lender Parties. This Guaranty amends and restates in its entirety that
certain Amended and Restated Guaranty, dated as of March 24, 2010 (the “Original
Guaranty”), by the Guarantor in favor of the Administrative Agent for the
benefit of each Lender Party.

W I T N E S S E T H:

WHEREAS, pursuant to the Third Amended and Restated Credit Agreement, dated as
of the date hereof (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among Timberlands II, LLC, a
Delaware limited liability company, CatchMark Timber Operating Partnership, L.P.
(f/k/a Wells Timberland Operating Partnership, L.P.), a Delaware limited
partnership (each a “Borrower” and collectively, the “Borrowers”), the various
lending institutions as are, or may from time to time become, parties thereto
(collectively, the “Lenders”), and the Administrative Agent in its capacity as
administrative agent for the Lenders, the Lenders have extended Commitments
(capitalized terms not otherwise defined herein, and all other capitalized terms
not otherwise defined herein, to have the meanings provided for in Article I) to
make Loans to the Borrowers;

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
and as a condition to the obligation of each Lender to make Loans to the
Borrowers and each Issuing Lender to issue Letters of Credit pursuant to the
terms of the Credit Agreement, the Guarantor is required to execute and deliver
this Guaranty; and

WHEREAS, the Guarantor has duly authorized the execution, delivery and
performance of this Guaranty and will receive direct and indirect benefits by
reason of the availability of such Commitments and the making of the Loans to
the Borrowers by the Lenders and the issuance of Letters of Credit by the
Issuing Lenders pursuant to the terms of the Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make the
Loans to the Borrowers and the Issuing Lenders to issue Letters of Credit
pursuant to the Credit Agreement, the Guarantor hereby agrees with the
Administrative Agent, for its benefit and the benefit of each other Lender
Party, to amend and restate the Original Guaranty in its entirety as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Terms. The following terms (whether or not underscored) when
used in this Guaranty, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Bankruptcy Code” is defined as Title 11 of the United States Code.

“Borrower” and “Borrowers” is defined in the first recital.

“Credit Agreement” is defined in the first recital.

“Guaranteed Obligations” is defined in Section 2.1.

“Guarantor” is defined in the preamble.

“Guaranty” is defined in the preamble.

“Lenders” is defined in the first recital.

“Original Guaranty” is defined in the preamble.

SECTION 1.2 Credit Agreement Definitions; Rules of Construction. Unless
otherwise defined herein or the context otherwise requires, terms used in this
Guaranty, including its preamble and recitals, have the meanings provided in the
Credit Agreement. The rules of construction set forth in Section 1.3 of the
Credit Agreement shall be deemed incorporated in this Agreement as if set forth
in full herein.

ARTICLE II

GUARANTY

SECTION 2.1 Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees the full and prompt payment when due, whether at stated maturity, by
acceleration or otherwise (including all amounts which would have become due but
for the operation of the automatic stay under Section 362(a) of the United
States Bankruptcy Code, 11 U.S.C. 362(a)), of the following (collectively, the
“Guaranteed Obligations”):

(a) all Obligations of the Borrowers and each other Loan Party to each Lender
Party now or hereafter existing under the Credit Agreement and each other Loan
Document (including this Guaranty) and each Rate Protection Agreement, whether
for principal, interest, fees, expenses or otherwise; and

(b) any and all costs and expenses (including reasonable fees and expenses of
legal counsel) incurred by each Lender Party in enforcing any of its rights
under this Guaranty;

 

-2-



--------------------------------------------------------------------------------

provided however, in each case, Excluded Swap Obligations of the Guarantor shall
in any event be excluded from “Guaranteed Obligations” owing by the Guarantor.

This Guaranty constitutes a guaranty of payment when due and not merely of
collection, and the Guarantor specifically agrees that it shall not be necessary
or required that any Lender Party exercise any right, assert any claim or demand
or enforce any remedy whatsoever against any Borrower, any other Loan Party or
any Collateral before or as a condition to the obligations of the Guarantor
hereunder. Notwithstanding the foregoing, the obligations of the Guarantor
hereunder shall be limited to a maximum aggregate amount equal to the greatest
amount that would not render the Guarantor’s obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code or any provisions of applicable Law.

SECTION 2.2 Acceleration of Guaranty. The Guarantor agrees that, if any Event of
Default under Section 8.1.7 of the Credit Agreement shall occur or the Loans are
declared due and payable, the Guarantor will, automatically and without the
requirement that any demand for payment be made, pay to the Lender Parties
forthwith the full amount of the Guaranteed Obligations that are then due and
payable.

SECTION 2.3 Guaranty Absolute. This Guaranty is a continuing, absolute,
unconditional and irrevocable guaranty of payment and shall remain in full force
and effect until all the Guaranteed Obligations have been indefeasibly paid in
full in cash and all Commitments shall have irrevocably terminated. The
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the agreement under which they arise, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Lender Party with respect
thereto. The liability of the Guarantor under this Guaranty shall be absolute
and unconditional irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document, any
Rate Protection Agreement or any other agreement or instrument relating to any
thereof;

(b) the failure of any Lender Party:

(i) to assert any claim or demand or to enforce any right or remedy against the
Borrowers, any other Loan Party or any other Person (including any other
guarantor) under the provisions of any Loan Document or otherwise, or

(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any of the Guaranteed Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any compromise, renewal,
extension, acceleration or release with respect thereto, or any other amendment
or waiver of or any consent to departure from any Loan Document or otherwise;

 

-3-



--------------------------------------------------------------------------------

(d) any addition, exchange, release, impairment or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Guaranteed Obligations;

(e) any defense, set-off or counterclaim which may at any time be available to
or be asserted by the Borrowers or any other Loan Party against any Lender
Party;

(f) any reduction, limitation, impairment or termination of the Guaranteed
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, the Guaranteed Obligations or otherwise; or

(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Borrowers, any other Loan Party or
the Guarantor, including as a result of any proceeding of the nature referred to
in Section 8.1.7 of the Credit Agreement.

SECTION 2.4 Reinstatement, etc. The Guarantor agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Guaranteed Obligations is
rescinded or must otherwise be restored by any Lender Party, upon the
insolvency, bankruptcy or reorganization of the Borrowers, any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 2.5 Waiver. The Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that any Lender Party
protect, secure, perfect or insure any Lien on any property or exhaust any right
or take any action against the Borrowers, any other Loan Party or any other
Person (including any other guarantor of the Guaranteed Obligations) or any
collateral securing the Guaranteed Obligations.

SECTION 2.6 Waiver of Subrogation. The Guarantor hereby irrevocably waives to
the extent permitted by applicable Law and until such time as the Guaranteed
Obligations shall have been paid in full in cash and the Commitments have
irrevocably terminated, any claim or other rights which it may now or hereafter
acquire against the Borrowers or any other Loan Party that arise from the
existence, payment, performance or enforcement of the Guarantor’s obligations
under this Guaranty or any other Loan Document or any Rate Protectoin Agreement,
including any right of subrogation, reimbursement, exoneration or
indemnification, and any right to participate in any claim or remedy of any
Lender Party against the Borrowers or any other Loan Party or any collateral
which any Lender Party now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity, or under contract or Law. If any amount shall
be paid to the Guarantor in violation of the preceding sentence, such amount
shall be deemed to have been paid to the Guarantor for the benefit of, and held
in trust for, the Lender Parties, and shall forthwith be paid to the
Administrative Agent on behalf of the Lender Parties to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured.

 

-4-



--------------------------------------------------------------------------------

The Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by the Credit Agreement and that
the waiver set forth in this Section is knowingly made in contemplation of such
benefits.

SECTION 2.7 Payments Free of Taxes. All payments made by the Guarantor hereunder
shall be free and clear of all Taxes.

ARTICLE III

REPRESENTATIONS AND COVENANTS

SECTION 3.1 Representations and Warranties. The Guarantor hereby represents and
warrants, as of the date it becomes a party to this Guaranty, to the
Administrative Agent as set forth below:

(a) the Guarantor is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, and has full power and authority,
and holds all requisite licenses, permits and other approvals of Governmental
Authorities, to enter into this Guaranty and the other Loan Documents to which
it is a party and to carry out the transactions contemplated hereby and thereby;

(b) the execution and delivery by the Guarantor of this Guaranty and the other
Loan Documents to which it is a party and the consummation by the Guarantor of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action of the Guarantor. This Guaranty and such other Loan
Documents to which the Guarantor is a party have each been duly executed and
delivered by the Guarantor and each constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or similar Laws at the time in effect affecting the rights of
creditors generally and subject to the effects of general principles of equity
(regardless of whether considered in a proceeding in law or equity); and

(c) the execution and delivery of this Guaranty and the other Loan Documents to
which the Guarantor is a party and the consummation by the Guarantor of the
transactions contemplated hereby do not (i) contravene or result in a default
under the Guarantor’s Organizational Documents, (ii) contravene or result in a
default under any material contractual restriction or Law binding on the
Guarantor, (iii) require any filings, consents or authorizations which have not
been duly obtained or (iv) result in the creation or imposition of any Lien on
the Guarantor’s properties (other than on behalf of the Administrative Agent).

SECTION 3.2 Additional Covenants. The Guarantor agrees that, until all the
Guaranteed Obligations have been paid in full in cash on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and all Commitments shall have irrevocably terminated, it
will comply with all the terms and provisions of the Credit Agreement and the
other Loan Documents and the Rate Protection Agreements that are applicable to
it.

 

-5-



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Loan Document. This Guaranty is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Section 1.3 and Article X thereof.

SECTION 4.2 Amendments, etc.; Successors and Assigns.

(a) No amendment to or waiver of any provision of this Guaranty nor consent to
any departure by the Guarantor herefrom, shall be effective unless the same
shall be in writing and signed by the Administrative Agent and the percentage of
the Lenders as required by Section 11.1 of the Credit Agreement, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given.

(b) This Agreement shall be binding upon the Guarantor and its successors,
transferees and assignees, and shall inure to the benefit of and be enforceable
by the Administrative Agent and each other Lender Party and their respective
successors and assigns; provided, however, that the Guarantor may not assign its
obligations hereunder without the prior written consent of the Administrative
Agent. Without limiting the generality of the foregoing, any Lender may assign
or otherwise transfer (in whole or in part) its Loans to any other Person, and
such other Person shall thereupon become vested with all the rights and benefits
in respect thereof granted to such Lender under any Loan Document (including
this Guaranty) or otherwise, subject, however, to the provisions of
Section 11.11 and Article X of the Credit Agreement.

SECTION 4.3 Addresses for Notices. All notices and other communications provided
for hereunder shall be made as provided in, and subject to the terms of,
Section 11.2 of the Credit Agreement. All notices to the Guarantor shall be sent
care of the Borrowers at their address set forth in the Credit Agreement and all
notices to the Administrative Agent shall be sent as provided in the Credit
Agreement.

SECTION 4.4 No Waiver; Remedies. No failure on the part of the Administrative
Agent or any other Lender Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The Administrative Agent and each
other Lender Party shall have all remedies available at law or equity, including
without limitation, the remedy of specific performance for any breach of any
provision hereof. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law or equity.

SECTION 4.5 Right to Set-Off. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent and each other Lender Party are
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time

 

-6-



--------------------------------------------------------------------------------

held and other indebtedness at any time owing by the Administrative Agent or any
such Lender Party, as the case may be, to or for the credit or the account of
the Guarantor against any and all of the Guaranteed Obligations now or hereafter
existing under this Guaranty, irrespective of whether the Administrative Agent
or any such Lender Party shall have made any demand under this Guaranty. Each
Lender Party agrees promptly to notify the Guarantor, the Borrowers and the
Administrative Agent after any such set-off and application made by the
Administrative Agent or any such Lender Party, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each other Lender Party under this
Section are in addition to other rights and remedies (including other rights of
set-off) which the Administrative Agent or any of the other Lender Parties may
have.

SECTION 4.6 Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Guaranty or affecting the validity or
enforceability of such provisions in any other jurisdiction.

SECTION 4.7 Counterparts. This Guaranty may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute but one and the same agreement.

SECTION 4.8 Governing Law; Entire Agreement. THIS GUARANTY SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
THIS GUARANTY AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

SECTION 4.9 Waiver of Jury Trial. THE GUARANTOR AND LENDER PARTY HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY LENDER PARTY OR
THE GUARANTOR. THE GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT ENTERING INTO THIS GUARANTY.

SECTION 4.10 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF, ANY LENDER PARTY OR THE GUARANTOR SHALL BE BROUGHT AND MAINTAINED IN
THE FEDERAL AND STATE COURTS LOCATED IN THE

 

-7-



--------------------------------------------------------------------------------

BOROUGH OF MANHATTAN OF THE STATE OF NEW YORK. THE GUARANTOR HEREBY EXPRESSLY
AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH
LENDER PARTY AND GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE GUARANTOR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY.

SECTION 4.11 Waiver of Certain Claims. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST EACH
LENDER PARTY ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY OR ANY INSTRUMENT CONTEMPLATED
HEREBY.

SECTION 4.12 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

SECTION 4.13 Keepwell Guaranty. If and when the Guarantor is a Qualified ECP
Guarantor (and only during such times as it is a Qualified ECP Guarantor),
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably guarantees to provide such funds or other support to each other Loan
Party as may be needed by such Loan Party from time to time to honor all of its
obligations under the Loan Documents to which such Loan Party is a party with
respect to Swap Obligations which are permitted Rate Protection Agreements under
the Credit Agreement that would, in the absence of the agreement in this
Section 4.13, otherwise constitute Excluded Swap Obligations (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering the Guarantor’s obligations and undertakings under this
Section voidable under applicable Law relating to fraudulent conveyance

 

-8-



--------------------------------------------------------------------------------

or fraudulent transfer, and not for any greater amount). The guaranty of the
Guarantor under this Section 4.13 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or been terminated. The Guarantor intend this
Section 4.13 to constitute, and this Section 4.13 shall be deemed to constitute,
a guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Loan Party with respect to the permitted Rate
Protection Agreements for all purposes of the Commodity Exchange Act.

SECTION 4.14 No Novation. The amendment and restatement of the Original Guaranty
by this agreement shall not constitute a novation or termination of the
obligations and covenants of the Guarantor thereunder, but shall constitute an
amendment and restatement of the obligations and covenants of the Guarantor
under the Original Guaranty and the Guarantor hereby reaffirms all such
obligations and covenants under the Original Guaranty as amended and restated
hereby.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date and year
first above written.

 

CATCHMARK TIMBER TRS, INC., f/k/a WELLS TIMBERLAND TRS, INC.  

By:

 

/s/ Brian M. Davis

 

Name:

  Brian M. Davis  

Title:

 

Senior Vice President and

Chief Financial Officer

 

Acknowledged and Accepted:


COBANK, ACB,

as Administrative Agent

By:  

/s/ Zachary Carpenter

  Name:   Zachary Carpenter   Title:   Vice President

CATCHMARK TRS GUARANTY

SIGNATURE PAGE